ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Church Creek Mobile Home Community          )      ASBCA No. 59555
                                            )
Under Contract No. DACA51-5-05-153          )

APPEARANCES FOR THE APPELLANT:                     Kristin Laviolette Pratt, Esq.
                                                   James A. Muscato II, Esq.
                                                    Young/Sommer LLC
                                                    Albany, NY

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Lorraine C. Lee, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, New York

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 21 October 2015




      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59555, Appeal of Church
Creek Mobile Home Community, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals